        Case 18-40887-JMM                       Doc 34       Filed 11/02/18 Entered 11/02/18 16:55:52                                  Desc Main
                                                            Document      Page 1 of 3


  Fill in this information to identify your case:                                                              Check as directed in lines 17 and 21:
                                                                                                               According to the calculations required by
  Debtor 1            Michael                                      Kelley                                      this Statement:
                      First Name             Wide Name            Last Name

  Debtor 2            Cami                                        Kelley                                       ❑ 1. Disposable income is not determined
  (Spouse, ff filing) First Name             Middle Name          Last Name                                         under 11 U.S.C. § 1325(b)(3).

  United States Bankruptcy Court for the                             District of                               0 2. Disposable income is determined
                                                                                                                      under 11 U.S.C. § 1325(b)(3).
  Case number
  (If known)                                                                                                       3. The commitment period is 3 years.
                                                                                                               10 4. The commitment period is 5 years.

                                                                                                               [Z] Check if this is an amended filing

Official Form B 22C1

Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                            12/14

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


Part 1:          Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
          Not married. Fill out Column A, lines 2-11.

          Married. Fill out both Columns A and B, lines 2-11.

   Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
   bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
   August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
   the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
   from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                Column A                Column B
                                                                                                Debtor 1                Debtor 2 or
                                                                                                                        non filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                               357.08
                                                                                                 $ 9,543.40
   payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
   Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses of
   you or your dependents, including child support. Include regular contributions from
   an unmarried partner, members of your household, your dependents, parents, and
   roommates. Include regular contributions from a spouse only if Column B is not filled
   in. Do not include payments you listed on line 3.

5. Net income from operating a business, profession, or farm

    Gross receipts (before all deductions)

    Ordinary and necessary operating expenses                   —$

                                                                                      Copy       $
    Net monthly income from a business, profession, or farm
                                                                                      here4


6. Net income from rental and other real property
    Gross receipts (before all deductions)

    Ordinary and necessary operating expenses
                                                                                       Copy
    Net monthly income from rental or other real property                                                                 $
                                                                                      here4      $



 Official Form B 22C1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                             page 1
      Case 18-40887-JMM                           Doc 34              Filed 11/02/18 Entered 11/02/18 16:55:52                                  Desc Main
                                                                     Document      Page 2 of 3
 Debtor 1            Michael                                             Kelley                   Case number   (ifk,own)
                      First Name    Middle Name          Last Name




                                                                                                Column A                     Column B
                                                                                                Debtor 1                     Debtor 2 or
                                                                                                                             non-filing spouse

7. Interest, dividends, and royalties                                                            $                             $

8. Unemployment compensation                                                                     $                             $

     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:                  9

          For you
          For your spouse

9.   Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act or payments
    received as a victim of a war crime, a crime against humanity, or international or
    domestic terrorism. If necessary, list other sources on a separate page and put the
    total on line 10c.

         10a.

         10b.

         10c.Total amounts from separate pages, if any.


11. Calculate your total average monthly income. Add lines 2 through 10 for each
    column. Then add the total for Column A to the total for Column B.                           $ 9,543.40                         357.08                $ 9 900 4
                                                                                                                                                          Total average
                                                                                                                                                          monthly income




17:n               Determine How to Measure Your Deductions from Income


12. Copy your total average monthly income from line 11.                                                                                          $         9,900.48
13. Calculate the marital adjustment. Check one:

     ❑     You are not married. Fill in 0 in line 13d.

           You are married and your spouse is filing with you. Fill in 0 in line 13d.
     ❑     You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you
           or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or
           your dependents.

           In lines 13a-c, specify the basis for excluding this income and the amount of income devoted to each purpose. If
           necessary, list additional adjustments on a separate page.

            If this adjustment does not apply, enter 0 on line 13d.

           13a.

           13b.

           13c.

           13d. Total                                                                                        0.00           Copy here. + 13d. -
                                                                                                                                                              0.00


14. Your current monthly income. Subtract line 13d from line 12.                                                                          14.         $   9,900.48


15. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                  $       9,900.48
     15a.Copy line 14 here -)                                                                                                           15a.

                Multiply line 15a by 12 (the number of months in a year).                                                                         x 12
     15b.The result is your current monthly income for the year for this part of the form.                                              15b.      $ 118,805.7E


 Official Form B 22C1                  Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 2
           Case 18-40887-JMM                        Doc 34          Filed 11/02/18 Entered 11/02/18 16:55:52                                 Desc Main
                                                                   Document      Page 3 of 3

 Debtor 1           Michael                                            Kelley                       Case number   (Jk,owo)
                    First Name       Middle Name       Last Name




16. Calculate the median family income that applies to you. Follow these steps:

    16a.    Fill in the state in which you live.                          ID
                                                                          4
    16b.    Fill in the number of people in your household.


    16c. Fill in the median family income for your state and size of household.                                                     16c.             72 381.00
                                                                                                                                                 $     '
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.1-3 Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C.
            § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form 22C-2).

    17b.        Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C.
                § 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 22C-2). On line 39 of that form, copy
                your current monthly income from line 14 above.

Part 3:             Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)


18. Copy your total average monthly income from line 11.                                                                             18.             $ 9,900.48

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13d.
                                                                                                                                                           0.00
    If the marital adjustment does not apply, fill in 0 on line 19a.                                                                  19a. - $

   Subtract line 19a from line 18.                                                                                                                   $ 9,900.48
                                                                                                                                      19b.

20. Calculate your current monthly income for the year. Follow these steps:

   20a. Copy line 19b                                                                                                               20a.         $     9,900.48
            Multiply by 12 (the number of months in a year).                                                                                 x        12
   20b. The result is your current monthly income for the year for this part of the form.                                           20b.         $ 118,805.7(

   20c. Copy the median family income for your state and size of household from line 16c.                                                            72 381.00
                                                                                                                                                 $     '

21. How do the lines compare?

   ❑ Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period is
     3 years. Go to Part 4.
           Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 4, The commitment period is 5 years. Go to Part 4.


                 Sign Below


       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

       X      /s/ Michael Kelley                                                  X /s/ Cami Kelley
             Signature of Debtor 1                                                    Signature of Debtor 2


                     11/02/2018                                                              11/02/2018
             Date                                                                     Date
                    MM/ DD /YYYY                                                             MM/DD /YYYY



       If you checked 17a, do NOT fill out or file Form 22C-2.

       If you checked 17b, fill out Form 22C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




 Official Form B 22C1                   Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                             page 3
